Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/682,870 application filed on November 13, 2019.  Claims 1-19 are pending and have been fully considered.  The examined claims are directed to a method.
Specification
The title of the invention is the same as related patent (US10,051,866) and is therefore not sufficiently descriptive, if the inventions are different.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not mention “multiple sets of distributed layers of filter material.”  It only refers to “multiple distributed layers of filter material.”
In the Related Applications Data section on page 1 of the specification, the filing date for the parent application (Serial No. 15/693,861) may be erroneous.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  Claim 1 includes two  d) steps.
Claims 5 states: “…further comprise from 0.01% to 80.00% by total weight of solids of the) at least one silicate layer or at least one glass wool layer, the filter material produced by packing and shaping of the filter material in dry state or when saturated in an aqueous or alcohol solution.”  The “)” appears unnecessary.  The indefinite article “a” may be missing before “dry state.”
In claim 10, iodine is capitalized, which appears unnecessary.
Item h) of claim 14 recites: “. . . moving the of contaminated fluid flow mass fluid mass through the multiple sets of distributed layers of filter material. . .”  The underlined portion should likely read “the contaminated fluid mass.”
Claims 2-19 depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, or portions thereof, follow with at least the underlined portions causing the indefiniteness rejection.
Claim 1 states “A method of generating reductive and/or oxidative chemical species in an aqueous fluid stream to disinfect and remove contamination comprising: 
a) providing a filter comprising multiple sets of distributed layers of filter material, each set of distributed layers comprising 
i) at least one porous carbon support layer attached to 
ii) at least one silicate layer or at least one glass wool layer; 
b) passing an electric current through at least two of the multiple sets of distributed layers of the filter material; 
c) passing the aqueous fluid stream containing elemental halogens and/or halide salts through at least two of the multiple distributed layers or a space between adjacent individual ones of the multiple distributed layers of filter material; 
d) providing halogens or halides within the multiple distributed layers of filter material; 
d) moving a contaminated fluid mass into contact with the multiple distributed layers of filter material in the presence of the electric current; and 
e) adsorbing contaminants from the fluid mass onto surfaces of individual layers of the multiple distributed layers of filter material.
The claim 1 preamble initially requires a generic aqueous fluid stream.  However, in step c), the claim requires an aqueous fluid stream containing elemental halogens and/or halide salts.  Due to the inconsistent recitations, it is unclear if these are the same aqueous fluid streams.  
Also, claim 1 initially recites “a filter comprising multiple sets of distributed layers of filter material,” but later recites “multiple distributed layers of filter material.”  It is unclear if the “multiple distributed layers of filter material” is the same as or a subset of the “multiple sets of distributed layers of filter material.”  
Claims 2, 3, 5, 15-17 and 19 also recite “distributed layers of filter material,” “distributed filter layers,” “multiple distributed layers of filter material,” or some variation.  It is unclear if each of these filter layers are equivalent to “multiple sets of distributed layers of filter material.”
The first item d) recites: providing halogens or halides within the multiple distributed layers of filter material.  Since the prior step c) requires the passing of halogens through or between the multiple distributed layers of filter material, where some halogens or halides are impliedly provided within the multiple distributed layers of filter material, it is unclear how to differentiate these steps or if step d) is merely a result of step c).
The meaning of “distributed layer” is unclear.  That is, the difference between a filter layer that is distributed an one that is not distributed is unclear.  This is not necessarily made clear in the specification.
Item f) of claim 14 states: pressure moving an active fluid.  This language is unclear.
Item h) of claim 14 mentions “the contaminated fluid flow mass,” however base claim 1 previously recited “a contaminated fluid mass,” which presents an antecedent basis issue.  This issue is also present in claims 15, 16 and 18.
Claim 15 is unclear because there is no initial requirement for each of concentric layers, horizontally displaced layers and vertically displaced layers but the claim later appears to require each of these layers in stating that “the contaminated fluid flow mass is passed within a displacement between the concentric layers, horizontally displaced layers and vertically displaced layers.”
Claim 19 recites: “The apparatus of claim 17 wherein…”  This makes it unclear whether one or more of the prior claims such as claims 14 and 17 are method or apparatus claims.
Claims 2-19 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Code et al. (US20170029298).
Regarding claims 1-19, Code et al. (Code), discloses generating reductive and/or oxidative chemical species in an aqueous fluid stream to disinfect and remove contamination (Abstract, [0040], [0041], [0053], [0072], [0132], where industrial and medical waste suggests a potential effluent source stream from manufacturing and compounding facility), the method comprising: 
a) providing a filter material comprising multiple distributed layers of filter material comprising i) at least one porous carbon support layer attached to ii) a silicate wool or glass wool layer in direct contact with the at least one porous carbon support layer ([0042], where the combined layers implies attachment and where at least two layer of filter is interpreted as multiple distributed layers); 
b) passing an electric current through the multiple distributed layers of filter material ([0043]);
c) passing the aqueous fluid stream containing elemental halogens and/or halide salts through the multiple distributed layers of filter material or a space between adjacent individual ones of the multiple distributed layers of filter material ([0044]);
d) providing halogens or halides within the multiple distributed layers of filter material ([0044]);
d) moving a contaminated fluid mass into contact with the multiple distributed layers of filter material in the presence of the electric current ([0045]); and 
e) adsorbing contaminants from the fluid mass onto surfaces of individual layers of the multiple distributed layers of filter material ([0046], where adsorbing contaminants onto the filter material is interpreted as adsorbing onto surfaces of individual layers of the multiple distributed layers of filter material).
Therefore, Code discloses the claimed invention, except
i)  the concept of multiple sets of distributed layers of filter material; and 
ii) passing the aqueous fluid stream through at least two of the multiple distributed layers or a space between adjacent individual ones of the multiple distributed layers of filter material.
With respect to item i), Code mention that one can provide multiple cells in parallel or in series to increase decontamination, and notes that there can be three or even seven filter layers separated by spacer material ([0070]).  Also, multiple sets of distributed layers as opposed to potentially only one set is merely a duplication of parts with no patentable significance unless a new and unexpected results are produced.  Here, one would expect improved filtration results with additional filter material or multiple sets of distributed layers of filter material.
Regarding item ii), if the filter material contains multiple sets, one would expect that the aqueous fluid stream would pass through at least two of the multiple distributed layers or it would have been obvious at the time of the effective filing of the claimed invention to pass it through at least two of the multiple distributed layers for improved filtration results.
Additional Disclosures Included: Claim 2: The distributed layers of filter material comprise individual horizontal layers, vertical layers or concentric layers of filter, each sheet having respective anodes and cathodes, with the contaminated fluid moving between adjacent ones of the multiple distributed layers of filter material ([0106], where given the limited choices, it would have been obvious for the layers to be either horizonal, vertical or concentric); Claim 3: The at least some of the distributed layers of filter material comprise two porous carbon layers separated by a spacer element ([0061],  [0062], [0064], [0070]); Claim 4: The spacer element comprises a silicate spacer layer or a glass wool spacer layer ([0062]); Claim 5: The distributed layers of filter material comprise activated carbon layers or porous carbon support layers and further comprise from 0.01% to 80.00% by total weight of solids of the) at least one silicate layer or at least one glass wool layer, the filter material produced by packing and shaping of the filter material in dry state or when saturated in an aqueous or alcohol solution (Code, claim 4); Claim 6: The aqueous fluid stream contains halide salts comprising at least one of a hydrogen halide, potassium halide, sodium halide, and calcium di-halide (Code, claim 5); Claim 7: The electric current is applied at voltages between 0.05 and 36 volts ([0068]); Claims 8 and 9: The electric current is applied before and during passing a contaminated fluid through the filter material (Code, claim 7); Claim 10: The method of claim 1 wherein the aqueous fluid stream comprises water and elemental Iodine (Code, claim 8); Claim 11: The fluid stream comprises i) water and ii) ionic species of iodine, copper, potassium and sulfate (Code, claim 9); Claim 12: The method of claim 1 wherein c) is performed before or at the same time that passing the electric current in b) is initiated (Code, claim 10); Claim 13: In the method, passing the electric current in b) is initiated before c) (Code, claim 11); Claim 14: The method performed on an apparatus for disinfecting a fluid and removing contamination from the fluid comprising: 
a) the filter comprising multiple sets of distributed layers of filter material, each set of distributed layers comprising 
i) at least one porous carbon support layer attached to 
ii) at least one silicate layer or at least one glass wool layer; 
b) a fluid inlet port into one end of the housing; 
c) a fluid outlet port out of a second end of the housing; 
d) the contaminated fluid mass in fluid communication with the fluid inlet port; 
e) the provided halides or halogens are provided in an aqueous carrier liquid in fluid communication with the filter; 
f) pressure moving an active fluid selected from the group consisting of 
A) the contaminated fluid mass and 
B) the halide ions or the elemental halogen in the aqueous carrier liquid into the inlet port and out of the outlet port; 
g) passing a current having a voltage of between 0.05 and 36 volts across the filter; and 
h) moving the of contaminated fluid flow mass fluid mass through the multiple sets of distributed layers of filter material during passage of the current through the filter to attract contaminant in the contaminated fluid flow mass to at least one layer of the distributed layers of filter material (See claim 1 above and Code, claim 12); Claim 15: The distributed filter layers are distributed as at least one of concentric layers, horizontally displaced layers and vertically displaced layers and the contaminated fluid flow mass is passed within a displacement between the concentric layers, horizontally displaced layers and vertically displaced layers (claim 2 analysis, where the claim is interpreted as only requiring one of the types of layers); Claim 16: The distributed filter layers are distributed as of concentric layers and the contaminated fluid flow mass is passed within a displacement between the concentric layers (claims 2 and 15 analyses); Claim 17: In the method there are multiple distinct units of apparatus for disinfecting a fluid and removing contamination from the fluid, each distinct unit comprising: 
a) a filter volume comprising multiple distributed layers of filter material, each layer comprising at least two adjacent porous carbon support layers attached to at least one silicate layer or a glass wool layer; 
b) a fluid inlet port to one end of the housing; 
c) the fluid inlet port carrying the contaminated fluid mass between the at least two adjacent porous carbon support layers; and 
d) a fluid outlet port from a second end of the housing (Code, claim 12); Claim 18: The method of claim 17 wherein the multiple distinct units are oriented in parallel or serially with respect to each other and the flow of contaminated fluid flow mass (Code, [0070]); and Claim 19: The distributed filter layers are distributed as concentric layers and the fluid is passed between adjacent layers in the concentric layers (claims 2, and 15 analyses). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,051,866 and claims 1-16 of U.S. Patent No. US 10,654,731.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications recite the same or similar limitations relating to a method for treating aqueous effluent from an aqueous stream via use of a filter material with distributed halogens or halides, passing an electric current through the filter material to adsorbing the contaminants onto the filter material.  
Claims 1-19 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18-36 of copending Application No. 16/184048 (048-application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the same reason mentioned above since the claims of the 048-application are similar to the claims of the above-noted patents.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Examiner recommends that Applicant carefully review each identified reference before responding to this office action to properly advance the case in light of the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
Examiner, Art Unit 1779